UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6497



DANNY G. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


GEORGE P. GINTOLI, Director of South Carolina
Department of Mental Health (SCDMH); W.
RUSSELL HUGHES, Doctor and CEO of the Behavior
Disorders Treatment Program (BDTP); BRENDA E.
YOUNG-RICE,   Program   Manager    for   BDTP;
ELIZABETH HALL, Division Director of Public
Safety; DOUG COCHRAN, JD, Director of Client
Advocacy; SOUTH CAROLINA DEPARTMENT OF MENTAL
HEALTH,

                                            Defendants - Appellees,

---------------------------------------------

LEONARD A. SMITH,

                                                              Movant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Margaret B. Seymour, District Judge.
(CA-03-1102-9-24)


Submitted:   May 27, 2004                     Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Danny G. Williams, Appellant Pro Se. Vinton DeVane Lide, Sheally
Venus Poe, VINTON D. LIDE & ASSOCIATES, Lexington, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Danny G. Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Williams v.

Gintoli, No. CA-03-1102-9-24 (D.S.C. Mar. 9, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -